        Exhibit 10.3


PROMISSORY NOTE
(Revolving)
 
$2,000,000.00                                                     Dallas,
Texas                                February 20, 2007
 
FOR VALUE RECEIVED, each of the undersigned DOUGHERTY’S PHARMACY, INC., a Texas
corporation, ALVIN MEDICINE MAN, LP, a Texas limited partnership, ANGLETON
MEDICINE MAN, LP, a Texas limited partnership, SANTA FE MEDICINE MAN, LP, a
Texas limited partnership (herein called "Maker," whether one or more), hereby
jointly and severally promises to pay to the order of AMEGY BANK NATIONAL
ASSOCIATION, a national banking association ("Payee"), at its offices at 1807
Ross Avenue, Suite 400, Dallas, Dallas County, Texas  75201, in lawful money of
the United States of America, the principal sum of TWO MILLION AND NO/100
DOLLARS ($2,000,000.00), or so much thereof as may be advanced and outstanding
hereunder, together with interest on the outstanding principal balance from day
to day remaining, at a varying rate per annum which shall from day to day be
equal to the lesser of (a) the Maximum Rate (hereinafter defined), or (b) the
Prime Rate (hereinafter defined) of Payee in effect from day to day, each such
change in the rate of interest charged hereunder to become effective, without
notice to Maker, on the effective date of each change in the Prime Rate or the
Maximum Rate, as the case may be; provided, however, if at any time the rate of
interest specified in clause (b) preceding shall exceed the Maximum Rate,
thereby causing the interest rate hereon to be limited to the Maximum Rate, then
any subsequent reduction in the Prime Rate shall not reduce the rate of interest
hereon below the Maximum Rate until the total amount of interest accrued hereon
equals the amount of interest which would have accrued hereon if the rate
specified in clause (b) preceding had at all times been in effect.  Accrued and
unpaid interest on this Note shall be due and payable in monthly installments
commencing on March 20, 2007, with additional payments of all accrued and unpaid
interest due on the 20th day of each calendar month thereafter until February
20, 2009 (“Maturity Date”), when all outstanding principal hereunder plus all
accrued and unpaid interest is due and payable in full. 
 
Interest on the indebtedness evidenced by this Note shall be computed on the
basis of a year of 360 days and the actual number of days elapsed (including the
first day but excluding the last day) unless such calculation would result in a
usurious rate, in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be.
 
As used in this Note, the following terms shall have the respective meanings
indicated below:
 
"Agreement" means that certain Loan Agreement of even date herewith between
Maker and Payee, as the same may be amended or modified from time to time.
 
"Default Rate" means the Maximum Rate or, if no Maximum Rate exists, the sum of
the Prime Rate in effect from day to day plus three percent (3.0%).
 
"Maximum Rate" means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including the Texas Finance Code, as supplemented by
the Texas Credit Title, but otherwise without limitation, that rate based upon
the "Weekly Ceiling" and calculated after taking into account any and all
relevant fees, payments, and other charges in respect of this Note which are
deemed to be interest under applicable law.
 
"Prime Rate" means, at any time, the rate of interest per annum then most
recently established by Payee as its Prime Rate.  The Prime Rate is not
necessarily the lowest rate charged by Payee on its loans.
 
This Note is the Revolving Note provided for in the Agreement.  Maker may prepay
the principal of this Note upon the terms and conditions specified in the
Agreement.  Maker may borrow, repay, and reborrow hereunder upon the terms and
conditions specified in the Agreement.  A Borrowing Base is provided in the
Agreement and the maximum amount outstanding under this Note shall not exceed
the Borrowing Base.  If the amount outstanding exceeds the Borrowing Base, Maker
shall make a principal payment in an amount sufficient to reduce the outstanding
principal amount to the amount of the Borrowing Base as provided in the
Agreement.
 
-34-

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Maximum Rate.  If any excess of interest in such respect is herein provided
for, or shall be adjudicated to be so provided, in this Note or otherwise in
connection with this loan transaction, the provisions of this paragraph shall
govern and prevail, and neither Maker nor the sureties, guarantors, successors
or assigns of Maker shall be obligated to pay the excess amount of such
interest, or any other excess sum paid for the use, forbearance or detention of
sums loaned pursuant hereto.  If for any reason interest in excess of the
Maximum Rate shall be deemed charged, required or permitted by any court of
competent jurisdiction, any such excess shall be applied as a payment and
reduction of the principal of indebtedness evidenced by this Note; and, if the
principal amount hereof has been paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable exceeds the Maximum Rate, Maker and Payee shall, to the extent permitted
by applicable law, (i) characterize any non-principal payment as an expense,
fee, or premium rather than as interest, (ii) exclude voluntary prepayments and
the effects thereof, and (iii) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by this Note so that the interest for the
entire term does not exceed the Maximum Rate.
 
This Note is secured by all security agreements, assignments and other writings
of every kind and nature heretofore, now or hereafter executed by Maker or any
other person to secure any indebtedness of Maker which is now or hereafter owing
to any holder of this Note, whether or not any of such writings describe, cover,
pertain or affect any property, rights or interests which are similar or
dissimilar to any of the following described property, rights or interests, and
whether or not such writings were originally executed or delivered to of for the
benefit of any holder of this Note or executed or delivered to or for the
benefit of any other person and acquired by purchase or otherwise by any holder
of this Note, and whether or not any such lien or security interest or other
interest was created by any then owner of any interest in or to any of the
property, rights or interests which are described in or covered by any such
writing or to which any such writing may pertain or affect.  Maker further
hereby agrees and consents to all of the terms, provisions, agreements,
covenants and warranties set forth or contained in all of the security
agreements, assignments and other writings now or hereafter securing or
pertaining to the loan evidenced by this Note and agrees that all of the
writings now or hereafter securing or pertaining to the loan evidenced by this
Note (and all terms, provisions, agreements, covenants and warranties contained
in such writings) shall be binding in all respects on Maker of this Note
(whether or not Maker has executed such writings) and on the heirs, successors,
legal representatives and assigns of Maker.
 
Upon the occurrence of any Event of Default, as such term is defined in the
Agreement, the holder hereof may, at its option, declare the entire unpaid
principal of and accrued interest on this Note immediately due and payable
without notice, demand or presentment, all of which are hereby waived, and upon
such declaration, the same shall become and shall be immediately due and
payable, and the holder hereof shall have the right to foreclose or otherwise
enforce all liens or security interests securing payment hereof, or any part
hereof, and offset against this Note any sum or sums owed by the holder hereof
to Maker. Failure of the holder hereof to exercise this option shall not
constitute a waiver of the right to exercise the same upon the occurrence of a
subsequent Event of Default.  During the continuance of an Event of Default,
this Note shall bear interest at the Default Rate.
 
If the holder hereof expends any effort in any attempt to enforce payment of all
or any part or installment of any sum due the holder hereunder, or if this Note
is placed in the hands of an attorney for collection, or if it is collected
through any legal proceedings, Maker agrees to pay all reasonable collection
costs, expenses, and fees incurred by the holder, including reasonable
attorneys' fees.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Texas and the applicable laws of the United States of America.  This
Note is performable in Dallas County, Texas.  Any action or proceeding under or
in connection with this Note against Maker or any other party ever liable for
payment of any sums of money payable on this Note may be brought in any state or
federal court in Dallas County, Texas.  Maker and each such other party hereby
irrevocably (i) submits to the nonexclusive jurisdiction of such courts, and
(ii) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in such court or that such court is an
inconvenient forum.  Nothing herein shall affect the right of Payee to bring any
action or proceeding against Maker or any other party liable hereunder or with
respect to any collateral in any state or federal court in any other
Jurisdiction.  Any action or proceeding by Maker or any other party liable
hereunder against Payee shall be brought only in a court located in Dallas
County, Texas.
 
-35-

--------------------------------------------------------------------------------


Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, and consent to all extensions without notice for any
period or periods of time and partial payments, before or after maturity, and
any impairment of any collateral securing this Note, all without prejudice to
the holder.  The holder shall similarly have the right to deal in any way, at
any time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.
 
Maker hereby authorizes the holder hereof to record in the records of holder
hereof all advances made to Maker hereunder and all payments made on account of
the principal thereof, which records shall be prima facie evidence as to the
outstanding principal amount of this Note; provided, however, any failure by the
holder hereof to make any recordation shall not limit or otherwise affect the
obligations of Maker under the Agreement or this Note.
 
MAKER:
 
DOUGHERTY’S PHARMACY, INC.,
a Texas corporation
 
By:                   /s/ David E. Bowe       
Name:  David E. Bowe
Title:     President and Chief Executive Officer
 
ALVIN MEDICINE MAN, LP,
a Texas limited partnership
 
By:       Alvin Medicine Man GP, LLC,
            a Texas limited liability company,
            its General Partner
 
            By:                   /s/ David E. Bowe       
            Name:  David E. Bowe
            Title:     President and Chief Executive Officer
 
ANGLETON MEDICINE MAN, LP,
a Texas limited partnership
 
By:       Angleton Medicine Man GP, LLC,
            a Texas limited liability company,
            its General Partner
 
            By:                   /s/ David E. Bowe       
            Name:  David E. Bowe
            Title:     President and Chief Executive Officer
 
SANTA FE MEDICINE MAN, LP,
a Texas limited partnership
 
By:       Santa Fe Medicine Man GP, LLC,
            a Texas limited liability company,
            its General Partner
 
            By:                   /s/ David E. Bowe       
            Name:  David E. Bowe
            Title:     President and Chief Executive Officer
 -36-

--------------------------------------------------------------------------------